
	

114 HR 113 IH: Federal Reserve Accountability and Transparency Act of 2015
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 113
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Garrett introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To improve the accountability and transparency of the Board of Governors of the Federal Reserve
			 System, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Federal Reserve Accountability and Transparency Act of 2015.
		2.Economic analysisSection 11 of the Federal Reserve Act (12 U.S.C. 248) is amended by inserting after subsection (l)
			 the following:
			
				(m)Consideration of economic impacts
					(1)In generalBefore issuing any regulation, the Board of Governors of the Federal Reserve System shall—
						(A)clearly identify the nature and source of the problem that the proposed regulation is designed to
			 address, as well as assess the significance of that problem, to enable
			 assessment of whether any new regulation is warranted;
						(B)assess the costs and benefits, both qualitative and quantitative, of the intended regulation and
			 propose or adopt a regulation only on a reasoned determination that the
			 benefits of the intended regulation outweigh the costs of the regulation;
						(C)identify and assess available alternatives to the regulation that were considered, including
			 modification of an existing regulation, together with an explanation of
			 why the regulation meets the regulatory objectives more effectively than
			 the alternatives; and
						(D)ensure that any regulation is accessible, consistent, written in plain language, and easy to
			 understand and shall measure, and seek to improve, the actual results of
			 regulatory requirements.
						(2)Considerations and actions
						(A)Required actionsIn deciding whether and how to regulate, the Board shall assess the costs and benefits of available
			 regulatory alternatives, including the alternative of not regulating, and
			 choose the approach that maximizes net benefits. Specifically, the Board
			 shall—
							(i)evaluate whether, consistent with obtaining regulatory objectives, the regulation is tailored to
			 impose the least burden on society, including market participants,
			 individuals, businesses of differing sizes, and other entities (including
			 State and local governmental entities), taking into account, to the extent
			 practicable, the cumulative costs of regulations; and
							(ii)evaluate whether the regulation is inconsistent, incompatible, or duplicative of other Federal
			 regulations.
							(B)Additional considerationsIn addition, in making a reasoned determination of the costs and benefits of a potential
			 regulation, the Board shall, to the extent that each is relevant to the
			 particular proposed regulation, take into consideration the impact of the
			 regulation on—
							(i)investor choice;
							(ii)market liquidity in the securities markets;
							(iii)small businesses;
							(iv)economic growth;
							(v)cost and access to capital;
							(vi)market stability;
							(vii)global competitiveness;
							(viii)job creation;
							(ix)rate of inflation; and
							(x)employment levels.
							(3)Explanation and commentsThe Board shall explain in its final rule the nature of comments that it received, including those
			 from the industry or consumer groups concerning the potential costs or
			 benefits of the proposed rule or proposed rule change, and shall provide a
			 response to those comments in its final rule, including an explanation of
			 any changes that were made in response to those comments and the reasons
			 that the Board did not incorporate those industry group concerns related
			 to the potential costs or benefits in the final rule.
					(4)Post-adoption impact assessment
						(A)In generalWhenever the Board adopts or amends a regulation designated as a major rule within the meaning of section 804(2) of title 5, United States Code, it shall state, in its
			 adopting release, the following:
							(i)The purposes and intended consequences of the regulation.
							(ii)Appropriate post-implementation quantitative and qualitative metrics to measure the economic impact
			 of the regulation and to measure the extent to which the regulation has
			 accomplished the stated purposes.
							(iii)The assessment plan that will be used, consistent with the requirements of subparagraph (B), to
			 assess whether the regulation has achieved the stated purposes.
							(iv)Any reasonably foreseeable indirect effects that may result from the regulation.
							(B)Requirements of assessment plan and report
							(i)Requirements of planThe assessment plan required under this paragraph shall consider the costs, benefits, and intended
			 and unintended consequences of the regulation. The plan shall specify the
			 data to be collected, the methods for collection and analysis of the data
			 and a date for completion of the assessment. The assessment plan shall
			 include an analysis of any jobs added or lost as a result of the
			 regulation, differentiating between public and private sector jobs.
							(ii)Submission and publication of reportThe Board shall, not later than 2 years after the publication of the adopting release, cause the
			 assessment report to be published in the Federal Register for notice and
			 comment. If the Board determines, at least 90 days before such date, that
			 an extension is necessary, the Board shall publish a notice of such
			 extension in the Federal Register, along with the specific reasons why the
			 extension is necessary. Any material modification of the plan, as
			 necessary to assess unforeseen aspects or consequences of the regulation,
			 shall be promptly published in the Federal Register for notice and
			 comment.
							(iii)Data collection not subject to notice and comment requirementsIf the Board has published its assessment plan for notice and comment, specifying the data to be
			 collected and method of collection, at least 30 days prior to adoption of
			 a final regulation or amendment, such collection of data shall not be
			 subject to the notice and comment requirements in section 3506(c) of title
			 44, United States Code (commonly referred to as the Paperwork Reduction
			 Act). Any material modifications of the plan that require collection of
			 data not previously published for notice and comment shall also be exempt
			 from such requirements if the Board has published notice for comment in
			 the Federal Register of the additional data to be collected, at least 30
			 days prior to initiation of data collection.
							(iv)Final actionNot later than 180 days after publication of the assessment report in the Federal Register, the
			 Board shall issue for notice and comment a proposal to amend or rescind
			 the regulation, or publish a notice that the Board has determined that no
			 action will be taken on the regulation. Such a notice will be deemed a
			 final agency action.
							(5)Covered regulations and other actionsSolely as used in this subsection, the term regulation—
						(A)means a statement of general applicability and future effect that is designed to implement,
			 interpret, or prescribe law or policy or to describe the procedure or
			 practice requirements of the Board of Governors, including rules, orders
			 of general applicability, interpretive releases, and other statements of
			 general applicability that the Board of Governors intends to have the
			 force and effect of law; and
						(B)does not include—
							(i)a regulation issued in accordance with the formal rulemaking provisions of section 556 or 557 of
			 title 5, United States Code;
							(ii)a regulation that is limited to the organization, management, or personnel matters of the Board of
			 Governors;
							(iii)a regulation promulgated pursuant to statutory authority that expressly prohibits compliance with
			 this provision; and
							(iv)a regulation that is certified by the Board of Governors to be an emergency action, if such
			 certification is published in the Federal Register..
		3.Federal Open Market Committee blackout periodSection 12A of the Federal Reserve Act (12 U.S.C. 263) is amended by adding at the end the
			 following:
			
				(d)Blackout period
					(1)In generalDuring a blackout period, the only public communications that may be made by members and staff of
			 the Committee with respect to macroeconomic or financial developments or
			 about current or prospective monetary policy issues are the following:
						(A)The dissemination of published data, surveys, and reports that have been cleared for publication by
			 the Board of Governors of the Federal Reserve System.
						(B)Answering technical questions specific to a data release.
						(C)Communications with respect to the prudential or supervisory functions of the Board of Governors.
						(2)Blackout period definedFor purposes of this subsection, and with respect to a meeting of the Committee described under
			 subsection (a), the term blackout period means the time period that—
						(A)begins immediately after midnight on the day that is 1-week prior to the date on which such meeting
			 takes place; and
						(B)ends at midnight on the day after the date on which such meeting takes place..
		4.Staff term limits, pay, ethics standards, and financial disclosures
			(a)In generalSection 11 of the Federal Reserve Act (12 U.S.C. 248) is amended—
				(1)by redesignating the second subsection (s) (relating to assessments, fees, and other charges) as
			 subsection (t); and
				(2)by adding at the end the following:
					
						(u)Ethics standards for members and employees
							(1)Prohibited and restricted financial interests and transactionsThe members and employees of the Board of Governors of the Federal Reserve System shall be subject
			 to the provisions under section 4401.102 of title 5, Code of Federal
			 Regulations, to the same extent as such provisions apply to an employee of
			 the Securities and Exchange Commission.
							(2)Treatment of brokerage accounts and availability of account statementsThe members and employees of the Board of Governors of the Federal Reserve System shall—
								(A)disclose all brokerage accounts that they maintain, as well as those in which they control trading
			 or have a financial interest (including managed accounts, trust accounts,
			 investment club accounts, and the accounts of spouses or minor children
			 who live with the member or employee); and
								(B)with respect to any securities account that the member or employee is required to disclose to the
			 Board of Governors, authorize their brokers and dealers to send duplicate
			 account statements directly to Board of Governors.
								(3)Prohibitions related to outside employment and activitiesThe members and employees of the Board of Governors of the Federal Reserve System shall be subject
			 to the prohibitions related to outside employment and activities described
			 under section 4401.103(c) of title 5, Code of Federal Regulations, to the
			 same extent as such prohibitions apply to an employee of the Securities
			 and Exchange Commission.
							(4)Additional ethics standardsThe members and employees of the Board of Governors of the Federal Reserve System shall be subject
			 to—
								(A)the employee responsibilities and conduct regulations of the Office of Personnel Management under
			 part 735 of title 5, Code of Federal Regulations;
								(B)the canons of ethics contained in subpart C of part 200 of title 17, Code of Federal Regulations,
			 to the same extent as such subpart applies to the employees of the
			 Securities and Exchange Commission; and
								(C)the regulations concerning the conduct of members and employees and former members and employees
			 contained in subpart M of part 200 of title 17, Code of Federal
			 Regulations, to the same extent as such subpart applies to the employees
			 of the Securities and Exchange Commission.
								(v)Additional employees required To make a public financial disclosureFor purposes of the financial disclosure requirements under part 2634 of title 5, Code of Federal
			 Regulations, an employee of the Board of Governors shall be deemed a
			 public filer if the employee is an attorney, accountant, examiner,
			 auditor, investigator, or deals with information technology security.
						(w)Disclosure of staff salaries and financial informationThe Board of Governors of the Federal Reserve System shall make publicly available, on the website
			 of the Board of Governors, a searchable database that contains the names
			 of all Members, officers, and employees of the Board of Governors of the
			 Federal Reserve System and each Federal reserve bank, and—
							(1)the yearly salary information for such individuals, along with any non-salary compensation received
			 by such individuals; and
							(2)any financial disclosures required to be made by such individuals..
				(b)Limitation on Federal Reserve System staff pay and terms of officeThe Federal Reserve Act is amended—
				(1)in the provision enumerated Fifth of the fourth undesignated paragraph of section 4, by inserting after the first sentence the
			 following: Such president, vice presidents, and other officers and employees may not be paid a salary in
			 excess of 99 percent of the salary of the Chairman of the Board of
			 Governors of the Federal Reserve System. No person may serve for more than
			 6 years in any one of the following positions: general counsel, deputy
			 general counsel, senior adviser, director, deputy director, senior
			 associate director, and assistant director.; and
				(2)in section 11(l), by adding at the end the following: No attorney, expert, assistant, clerk, or other employee of the Board of Governors of the Federal
			 Reserve System may be paid a salary in excess of 99 percent of the salary
			 of the Chairman of the Board of Governors of the Federal Reserve System.
			 No person may serve for more than 6 years in any one of the following
			 positions: general counsel, deputy general counsel, senior adviser,
			 director, deputy director, senior associate director, and assistant
			 director..
				(c)Office staff for each member of the Board of GovernorsSection 11(l) of the Federal Reserve Act, as amended by subsection (b), is further amended by
			 adding at the end the following: Each member of the Board of Governors of the Federal Reserve System may employ 4 individuals for
			 the purpose of staffing the member’s office, with such individuals
			 selected by such member and the salaries of such individuals set by such
			 member..
			(d)GAO study
				(1)In generalThe Comptroller General of the United States shall carry out a study on—
					(A)employee pay and the employee pay scale used by the Board of Governors of the Federal Reserve
			 System, including—
						(i)how individual employee compensation relates to job function, educational attainment, and work
			 experience; and
						(ii)how the pay scale compares to the pay scales used by other Federal departments and agencies,
			 especially other financial regulators; and
						(B)requiring the Board of Governors of the Federal Reserve System to be funded through the regular
			 appropriations process.
					(2)ReportNot later than the end of the 180-day period beginning on the date of the enactment of this Act,
			 the Comptroller General shall issue a report to the Congress containing—
					(A)all findings and determinations made by the Comptroller General in carrying out the study required
			 under paragraph (1);
					(B)recommendations on how to make the pay scale used by the Board of Governors more consistent with
			 pay scales used by other Federal departments and agencies; and
					(C)a report on the pay amounts for employees at the Board of Governors, broken down by division and
			 job function.
					5.Vice Chairman for Supervision report requirementSection 10 of the Federal Reserve Act is amended—
			(1)by redesignating paragraph (12) as paragraph (11); and
			(2)in paragraph (11), as so redesignated, by adding at the end the following: In each such appearance, the Vice Chairman for Supervision shall provide written testimony that
			 includes the status of all pending and anticipated rulemakings that are
			 being made by the Board of Governors of the Federal Reserve System. If, at
			 the time of any appearance described in this paragraph, the position of
			 Vice Chairman for Supervision is vacant, the Vice Chairman for the Board
			 of Governors of the Federal Reserve System (who has the responsibility to
			 serve in the absence of the Chairman) shall appear instead and provide the
			 required written testimony. If, at the time of any appearance described in
			 this paragraph, both Vice Chairman positions are vacant, the Chairman of
			 the Board of Governors of the Federal Reserve System shall appear instead
			 and provide the required written testimony..
			6.Federal Reserve communications with CongressSection 2B of the Federal Reserve Act (12 U.S.C. 225b) is amended—
			(1)in subsection (a), by adding at the end the following:
				
					(3)Question periodDuring any appearance before a committee of the Congress, the Chairman or any other official or
			 employee of the Board of Governors making such appearance shall remain as
			 long as members of the committee have questions, but no later than 5 p.m.; and
			(2)in subsection (b)—
				(A)in the heading for such subsection, by striking Report and inserting reports, questions, and meetings;
				(B)by striking The Board and inserting the following:
					
						(1)In generalThe Board; and
				(C)by adding at the end the following:
					
						(2)Responses to Congressional committee questions
							(A)In generalNot later than the end of the 6-week period following the date on which any member or employee of
			 the Board of Governors of the Federal Reserve System appears before a
			 committee of the Congress, the Board shall respond, in writing, to any
			 questions submitted by such committee.
							(B)Inability to meet deadlineIf the written response described under subparagraph (A) cannot be provided within the 6-week
			 period described under such subparagraph, the Chairman of the Board shall
			 inform the chairman of the appropriate committee, in writing, within such
			 6-week period—
								(i)as to why the Board is unable to provide the written response within the 6-week period; and
								(ii)the expected date on which the Board will respond to such questions.
								(3)Congressional meeting request accountability
							(A)In generalUpon receiving a meeting request from a member or staff member serving on the Committee on
			 Financial Services or the Budget of the House of Representatives or the
			 Committee on Banking, Housing, and Urban Affairs or the Budget of the
			 Senate,
			 the Board of Governors of the Federal Reserve System shall—
								(i)respond, within 3 business days, to notify such member or staff member that the request has been
			 received; and
								(ii)include in such response whether the meeting request can be accommodated and, if so, the dates and
			 times when officers and employees of the Board are available for such
			 meeting.
								(B)Inability to accommodate meetingIf, in a response described under subparagraph (A), the Board states that the meeting cannot be
			 accommodated within the 2-week period following such response, the
			 Chairman of the Board shall accompany such response with a detailed
			 written explanation to the chairman of the committee as to why the meeting
			 cannot be accommodated within such period and when the request will be
			 accommodated.
							(4)Salary freeze while in violationDuring any period of time with respect to which the Board of Governors or the Chairman of the Board
			 of Governors is in violation of any provision of this subsection, no
			 employee of the Board of Governors may receive an increase in salary or
			 other compensation..
				7.Transparency of regulatory activities
			(a)Stress test rulemaking, GAO review, and publication of resultsSection 165(i)(1)(B) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C.
			 5365(i)(1)(B)) is amended—
				(1)by amending clause (i) to read as follows:
					
						(i)shall—
							(I)issue regulations, after providing for public notice and comment, that provide for at least 3
			 different sets of conditions under which the evaluation required by this
			 subsection shall be conducted, including baseline, adverse, and severely
			 adverse, and methodologies including models used to estimate losses on
			 certain assets;
							(II)provide copies of such regulations to the Comptroller General of the United States and the Panel of
			 Economic Advisors of the Congressional Budget Office before publishing
			 such regulations;; and
				(2)in clause (v), by inserting before the period the following: , including any results of a resubmitted test.
				(b)Publication of the number of supervisory letters sent to the largest bank holding companiesSection 165 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5365) is
			 amended by adding at the end the following:
				
					(l)Publication of supervisory letter informationThe Board of Governors shall publicly disclose—
						(1)the aggregate number of supervisory letters sent to bank holding companies described in subsection
			 (a) since the date of the enactment of this section, and keep such number
			 updated; and
						(2)the aggregate number of such letters that are designated as Matters Requiring Attention and the aggregate number of such letters that are designated as Matters Requiring Immediate Attention..
			(c)Disclosure of audits and reviews to appropriate committees
				(1)In generalNot later than the end of the 30-day period beginning on the date of the enactment of this Act, the
			 Board of Governors of the Federal Reserve System shall submit to the
			 Committee on Financial Services of the House of Representatives and the
			 Committee on Banking, Housing, and Urban Affairs of the Senate unredacted
			 copies of—
					(A)the Board of Governors’ Review of Regulatory Supervisory Audit;
					(B)the Board of Governors’ 2003–2008 Performance Review; and
					(C)each performance review performed by the Board of Governors after the date of the enactment of this
			 Act.
					(2)Notice of sensitive informationThe Board of Governors shall ensure that the documents described under paragraph (1) are
			 accompanied by a list of any sections in such documents that the Board of
			 Governors deems to be sensitive information that should not be made
			 public.
				8.Treatment of certain directors and presidents
			(a)Elimination of class C directorsSection 4 of the Federal Reserve Act is amended—
				(1)in the provision enumerated Fifth of the fourth undesignated paragraph, by striking and Class C;
				(2)in the ninth undesignated paragraph, by striking classes A, B, and C and inserting classes A and B;
				(3)in the tenth undesignated paragraph, by striking three members and inserting four members;
				(4)in the eleventh undesignated paragraph, by striking three members and inserting five members;
				(5)by striking the twelfth and fifteenth undesignated paragraphs;
				(6)by amending the twentieth undesignated paragraph to read as follows:
					
						(20)Designation of chairman and deputy chairman
							(A)Designation of chairman
								(i)In generalOne of the class A or B directors who has tested banking experience shall be designated by the
			 Board of Governors of the Federal Reserve System as chairman of the board
			 of directors of the Federal reserve bank and as Federal reserve agent.
								(ii)DutiesThe chairman shall—
									(I)maintain, under regulations to be established by the Board of Governors of the Federal Reserve
			 System, a local office of said board on the premises of the Federal
			 reserve bank;
									(II)make regular reports to the Board of Governors of the Federal Reserve System; and
									(III)act as the official representative of the Board of Governors for the performance of the functions
			 conferred upon it by this Act.
									(iii)CompensationThe chairman shall receive an annual compensation to be fixed by the Board of Governors of the
			 Federal Reserve System and paid monthly by the Federal reserve bank to
			 which the chairman is designated.
								(B)Designation of deputy chairmanOne of the class A or B directors shall be appointed by the Board of Governors of the Federal
			 Reserve System as deputy chairman to exercise the powers of the chairman
			 of the board when necessary.; and
				(7)by amending the twenty-fourth undesignated paragraph to read as follows:
					
						(24)Term of directors; vacancies
							(A)Term of directorsEvery director of a Federal reserve bank shall hold office for a term of three years, and such
			 terms shall be staggered, from the date of the enactment of this
			 paragraph, such that—
								(i)with respect to the four class A directors, one director’s term shall expire in each of the first
			 and second years and two directors’ terms shall expire in the third year;
			 and
								(ii)with respect to the five class B directors, one director’s term shall expire in the first year and
			 two directors’ terms shall expire in each of the second and third years.
								(B)VacanciesVacancies that may occur in the several classes of directors of Federal reserve banks may be filled
			 in the manner provided for the original selection of such directors, such
			 appointees to hold office for the unexpired terms of their predecessors..
				(b)Appointment of bank president and vice presidentThe provision enumerated Fifth of the fourth undesignated paragraph of section 4 of the Federal Reserve Act is amended by
			 striking with the approval of the Board of Governors of the Federal Reserve System,.
			9.International travel and negotiations
			(a)International travelSection 11 of the Federal Reserve Act (12 U.S.C. 248), as amended by section 4, is further amended
			 by adding at the end the following:
				
					(x)Temporary authorization for international travel
						(1)In generalMembers and employees of the Board of Governors of the Federal Reserve System may not travel
			 outside of the United States for the purposes of performing any function
			 on behalf of the Board of Governors of the Federal Reserve System after
			 the end of the 2-year period beginning on the date of enactment of this
			 subsection.
						(2)ExceptionParagraph (1) shall not apply to travel through another country for purposes of traveling from one
			 part of the United States to another part of the United States..
			(b)International negotiationsSection 11 of the Federal Reserve Act (12 U.S.C. 248), as amended by subsection (a), is further
			 amended by adding at the end the following:
				
					(y)International negotiations
						(1)Notice of negotiations; consultationAt least 90 calendar days before any Member or employee of the Board of Governors of the Federal
			 Reserve System enters into negotiations with any foreign or multinational
			 entity, the Board of Governors shall—
							(A)issue a notice of negotiations to the Committee on Financial Services of the House of
			 Representatives and the Committee on Banking, Housing, and Urban Affairs
			 of the Senate;
							(B)make such notice available to the public, including on the website of the Board of Governors; and
							(C)solicit public comment, and consult with the committees described under subparagraph (A), with
			 respect to the topic matter, scope, and goals of the negotiations.
							(2)Public reports on negotiationsAfter the end of any negotiation described under paragraph (1), the Board of Governors shall issue
			 a public report on the topics that were discussed at the negotiation and
			 any new or revised rulemakings or policy changes that the Board of
			 Governors believe should be enacted as a result of the negotiations.
						(3)Notice of agreements; consultationAt least 90 calendar days before any Member or employee of the Board of Governors of the Federal
			 Reserve System enters into any agreement with any foreign or multinational
			 entity, the Board of Governors shall—
							(A)issue a notice of agreement to the Committee on Financial Services of the House of Representatives
			 and the Committee on Banking, Housing, and Urban Affairs of the Senate;
							(B)make such notice available to the public, including on the website of the Board of Governors; and
							(C)consult with such committees with respect to the nature of the agreement and any anticipated
			 effects such agreement will have on the economy..
			10.Improvements to the Financial Institutions Examination Council
			(a)Economic analysisSection 1008 of the Federal Financial Institutions Examination Council Act of 1978 (12 U.S.C. 3305)
			 is amended by adding at the end the following:
				
					(d)Consideration of economic impacts
						(1)In generalBefore issuing any regulation, the Council shall—
							(A)clearly identify the nature and source of the problem that the proposed regulation is designed to
			 address, as well as assess the significance of that problem, to enable
			 assessment of whether any new regulation is warranted;
							(B)assess the costs and benefits, both qualitative and quantitative, of the intended regulation and
			 propose or adopt a regulation only on a reasoned determination that the
			 benefits of the intended regulation outweigh the costs of the regulation;
							(C)identify and assess available alternatives to the regulation that were considered, including
			 modification of an existing regulation, together with an explanation of
			 why the regulation meets the regulatory objectives more effectively than
			 the alternatives; and
							(D)ensure that any regulation is accessible, consistent, written in plain language, and easy to
			 understand and shall measure, and seek to improve, the actual results of
			 regulatory requirements.
							(2)Considerations and actions
							(A)Required actionsIn deciding whether and how to regulate, the Council shall assess the costs and benefits of
			 available regulatory alternatives, including the alternative of not
			 regulating, and choose the approach that maximizes net benefits.
			 Specifically, the Council shall—
								(i)evaluate whether, consistent with obtaining regulatory objectives, the regulation is tailored to
			 impose the least burden on society, including market participants,
			 individuals, businesses of differing sizes, and other entities (including
			 State and local governmental entities), taking into account, to the extent
			 practicable, the cumulative costs of regulations; and
								(ii)evaluate whether the regulation is inconsistent, incompatible, or duplicative of other Federal
			 regulations.
								(B)Additional considerationsIn addition, in making a reasoned determination of the costs and benefits of a potential
			 regulation, the Council shall, to the extent that each is relevant to the
			 particular proposed regulation, take into consideration the impact of the
			 regulation on—
								(i)investor choice;
								(ii)market liquidity in the securities markets;
								(iii)small businesses;
								(iv)economic growth;
								(v)cost and access to capital;
								(vi)market stability;
								(vii)global competitiveness;
								(viii)job creation;
								(ix)rate of inflation; and
								(x)employment levels.
								(3)Explanation and commentsThe Council shall explain in its final rule the nature of comments that it received, including
			 those from the industry or consumer groups concerning the potential costs
			 or benefits of the proposed rule or proposed rule change, and shall
			 provide a response to those comments in its final rule, including an
			 explanation of any changes that were made in response to those comments
			 and the reasons that the Council did not incorporate those industry group
			 concerns related to the potential costs or benefits in the final rule.
						(4)Post-adoption impact assessment
							(A)In generalWhenever the Council adopts or amends a regulation designated as a major rule within the meaning of section 804(2) of title 5, United States Code, it shall state, in its
			 adopting release, the following:
								(i)The purposes and intended consequences of the regulation.
								(ii)Appropriate post-implementation quantitative and qualitative metrics to measure the economic impact
			 of the regulation and to measure the extent to which the regulation has
			 accomplished the stated purposes.
								(iii)The assessment plan that will be used, consistent with the requirements of subparagraph (B), to
			 assess whether the regulation has achieved the stated purposes.
								(iv)Any reasonably foreseeable indirect effects that may result from the regulation.
								(B)Requirements of assessment plan and report
								(i)Requirements of planThe assessment plan required under this paragraph shall consider the costs, benefits, and intended
			 and unintended consequences of the regulation. The plan shall specify the
			 data to be collected, the methods for collection and analysis of the data
			 and a date for completion of the assessment. The assessment plan shall
			 include an analysis of any jobs added or lost as a result of the
			 regulation, differentiating between public and private sector jobs.
								(ii)Submission and publication of reportThe Council shall, not later than 2 years after the publication of the adopting release, cause the
			 assessment report to be published in the Federal Register for notice and
			 comment. If the Council determines, at least 90 days before such date,
			 that an extension is necessary, the Council shall public a notice of such
			 extension in the Federal Register, along with the specific reasons why the
			 extension is necessary. Any material modification of the plan, as
			 necessary to assess unforeseen aspects or consequences of the regulation,
			 shall be promptly published in the Federal Register for notice and
			 comment.
								(iii)Data collection not subject to notice and comment requirementsIf the Council has published its assessment plan for notice and comment, specifying the data to be
			 collected and method of collection, at least 30 days prior to adoption of
			 a final regulation or amendment, such collection of data shall not be
			 subject to the notice and comment requirements in section 3506(c) of title
			 44, United States Code (commonly referred to as the Paperwork Reduction
			 Act). Any material modifications of the plan that require collection of
			 data not previously published for notice and comment shall also be exempt
			 from such requirements if the Council has published notice for comment in
			 the Federal Register of the additional data to be collected, at least 30
			 days prior to initiation of data collection.
								(iv)Final actionNot later than 180 days after publication of the assessment report in the Federal Register, the
			 Council shall issue for notice and comment a proposal to amend or rescind
			 the regulation, or publish a notice that the Council has determined that
			 no action will be taken on the regulation. Such a notice will be deemed a
			 final agency action.
								(5)Covered regulations and other actionsSolely as used in this subsection, the term regulation—
							(A)means a statement of general applicability and future effect that is designed to implement,
			 interpret, or prescribe law or policy or to describe the procedure or
			 practice requirements of the Council, including rules, orders of general
			 applicability, interpretive releases, and other statements of general
			 applicability that the Council intends to have the force and effect of
			 law; and
							(B)does not include—
								(i)a regulation issued in accordance with the formal rulemaking provisions of section 556 or 557 of
			 title 5, United States Code;
								(ii)a regulation that is limited to the organization, management, or personnel matters of the Council;
								(iii)a regulation promulgated pursuant to statutory authority that expressly prohibits compliance with
			 this provision; and
								(iv)a regulation that is certified by the Council to be an emergency action, if such certification is
			 published in the Federal Register..
			(b)Ethics standardsSection 1008 of the Federal Financial Institutions Examination Council Act of 1978 (12 U.S.C.
			 3305), as amended by subsection (a), is further amended by adding at the
			 end the following:
				
					(e)Ethics standards
						(1)Prohibited and restricted financial interests and transactionsThe members and employees of the Council shall be subject to the provisions under section 4401.102
			 of title 5, Code of Federal Regulations, to the same extent as such
			 provisions apply to an employee of the Securities and Exchange Commission.
						(2)Treatment of brokerage accounts and availability of account statementsThe members and employees of the Council shall—
							(A)disclose all brokerage accounts that they maintain, as well as those in which they control trading
			 or have a financial interest (including managed accounts, trust accounts,
			 investment club accounts, and the accounts of spouses or minor children
			 who live with the member or employee); and
							(B)with respect to any securities account that the member or employee is required to disclose to the
			 Council, authorize their brokers and dealers to send duplicate account
			 statements directly to Council.
							(3)Prohibitions related to outside employment and activitiesThe members and employees of the Council shall be subject to the prohibitions related to outside
			 employment and activities described under section 4401.103(c) of title 5,
			 Code of Federal Regulations, to the same extent as such prohibitions apply
			 to an employee of the Securities and Exchange Commission.
						(4)Additional ethics standardsThe members and employees of the Council shall be subject to—
							(A)the employee responsibilities and conduct regulations of the Office of Personnel Management under
			 part 735 of title 5, Code of Federal Regulations;
							(B)the canons of ethics contained in subpart C of part 200 of title 17, Code of Federal Regulations,
			 to the same extent as such subpart applies to the employees of the
			 Securities and Exchange Commission; and
							(C)the regulations concerning the conduct of members and employees and former members and employees
			 contained in subpart M of part 200 of title 17, Code of Federal
			 Regulations, to the same extent as such subpart applies to the employees
			 of the Securities and Exchange Commission.
							(f)Additional employees required To make a public financial disclosureFor purposes of the financial disclosure requirements under part 2634 of title 5, Code of Federal
			 Regulations, an employee of the Council shall be deemed a public filer if
			 the employee is an attorney, accountant, examiner, auditor, investigator,
			 or deals with information technology security.
					(g)Disclosure of staff salaries and financial informationThe Council shall make publicly available, on the website of the Council, a searchable database
			 that contains the names of all Members and employees of the Council, and—
						(1)the yearly salary information for such individuals, along with any non-salary compensation received
			 by such individuals; and
						(2)any financial disclosures required to be made by such individuals..
			11.Improvements to the Financial Stability Oversight Council
			(a)Economic analysisSection 111 of the Financial Stability Act of 2010 (12 U.S.C. 5321) is amended by adding at the end
			 the following:
				
					(k)Consideration of economic impacts
						(1)In generalBefore issuing any regulation, the Council shall—
							(A)clearly identify the nature and source of the problem that the proposed regulation is designed to
			 address, as well as assess the significance of that problem, to enable
			 assessment of whether any new regulation is warranted;
							(B)assess the costs and benefits, both qualitative and quantitative, of the intended regulation and
			 propose or adopt a regulation only on a reasoned determination that the
			 benefits of the intended regulation outweigh the costs of the regulation;
							(C)identify and assess available alternatives to the regulation that were considered, including
			 modification of an existing regulation, together with an explanation of
			 why the regulation meets the regulatory objectives more effectively than
			 the alternatives; and
							(D)ensure that any regulation is accessible, consistent, written in plain language, and easy to
			 understand and shall measure, and seek to improve, the actual results of
			 regulatory requirements.
							(2)Considerations and actions
							(A)Required actionsIn deciding whether and how to regulate, the Council shall assess the costs and benefits of
			 available regulatory alternatives, including the alternative of not
			 regulating, and choose the approach that maximizes net benefits.
			 Specifically, the Council shall—
								(i)evaluate whether, consistent with obtaining regulatory objectives, the regulation is tailored to
			 impose the least burden on society, including market participants,
			 individuals, businesses of differing sizes, and other entities (including
			 State and local governmental entities), taking into account, to the extent
			 practicable, the cumulative costs of regulations; and
								(ii)evaluate whether the regulation is inconsistent, incompatible, or duplicative of other Federal
			 regulations.
								(B)Additional considerationsIn addition, in making a reasoned determination of the costs and benefits of a potential
			 regulation, the Council shall, to the extent that each is relevant to the
			 particular proposed regulation, take into consideration the impact of the
			 regulation on—
								(i)investor choice;
								(ii)market liquidity in the securities markets;
								(iii)small businesses;
								(iv)economic growth;
								(v)cost and access to capital;
								(vi)market stability;
								(vii)global competitiveness;
								(viii)job creation;
								(ix)rate of inflation; and
								(x)employment levels.
								(3)Explanation and commentsThe Council shall explain in its final rule the nature of comments that it received, including
			 those from the industry or consumer groups concerning the potential costs
			 or benefits of the proposed rule or proposed rule change, and shall
			 provide a response to those comments in its final rule, including an
			 explanation of any changes that were made in response to those comments
			 and the reasons that the Council did not incorporate those industry group
			 concerns related to the potential costs or benefits in the final rule.
						(4)Post-adoption impact assessment
							(A)In generalWhenever the Council adopts or amends a regulation designated as a major rule within the meaning of section 804(2) of title 5, United States Code, it shall state, in its
			 adopting release, the following:
								(i)The purposes and intended consequences of the regulation.
								(ii)Appropriate post-implementation quantitative and qualitative metrics to measure the economic impact
			 of the regulation and to measure the extent to which the regulation has
			 accomplished the stated purposes.
								(iii)The assessment plan that will be used, consistent with the requirements of subparagraph (B), to
			 assess whether the regulation has achieved the stated purposes.
								(iv)Any reasonably foreseeable indirect effects that may result from the regulation.
								(B)Requirements of assessment plan and report
								(i)Requirements of planThe assessment plan required under this paragraph shall consider the costs, benefits, and intended
			 and unintended consequences of the regulation. The plan shall specify the
			 data to be collected, the methods for collection and analysis of the data
			 and a date for completion of the assessment. The assessment plan shall
			 include an analysis of any jobs added or lost as a result of the
			 regulation, differentiating between public and private sector jobs.
								(ii)Submission and publication of reportThe Council shall, not later than 2 years after the publication of the adopting release, cause the
			 assessment report to be published in the Federal Register for notice and
			 comment. If the Council determines, at least 90 days before such date,
			 that an extension is necessary, the Council shall public a notice of such
			 extension in the Federal Register, along with the specific reasons why the
			 extension is necessary. Any material modification of the plan, as
			 necessary to assess unforeseen aspects or consequences of the regulation,
			 shall be promptly published in the Federal Register for notice and
			 comment.
								(iii)Data collection not subject to notice and comment requirementsIf the Council has published its assessment plan for notice and comment, specifying the data to be
			 collected and method of collection, at least 30 days prior to adoption of
			 a final regulation or amendment, such collection of data shall not be
			 subject to the notice and comment requirements in section 3506(c) of title
			 44, United States Code (commonly referred to as the Paperwork Reduction
			 Act). Any material modifications of the plan that require collection of
			 data not previously published for notice and comment shall also be exempt
			 from such requirements if the Council has published notice for comment in
			 the Federal Register of the additional data to be collected, at least 30
			 days prior to initiation of data collection.
								(iv)Final actionNot later than 180 days after publication of the assessment report in the Federal Register, the
			 Council shall issue for notice and comment a proposal to amend or rescind
			 the regulation, or publish a notice that the Council has determined that
			 no action will be taken on the regulation. Such a notice will be deemed a
			 final agency action.
								(5)Covered regulations and other actionsSolely as used in this subsection, the term regulation—
							(A)means a statement of general applicability and future effect that is designed to implement,
			 interpret, or prescribe law or policy or to describe the procedure or
			 practice requirements of the Council, including rules, orders of general
			 applicability, interpretive releases, and other statements of general
			 applicability that the Council intends to have the force and effect of
			 law; and
							(B)does not include—
								(i)a regulation issued in accordance with the formal rulemaking provisions of section 556 or 557 of
			 title 5, United States Code;
								(ii)a regulation that is limited to the organization, management, or personnel matters of the Council;
								(iii)a regulation promulgated pursuant to statutory authority that expressly prohibits compliance with
			 this provision; and
								(iv)a regulation that is certified by the Council to be an emergency action, if such certification is
			 published in the Federal Register..
			(b)Ethics standardsSection 111 of the Financial Stability Act of 2010 (12 U.S.C. 5321), as amended by subsection (a),
			 is further amended by adding at the end the following:
				
					(l)Ethics standards
						(1)Prohibited and restricted financial interests and transactionsThe members and employees of the Council shall be subject to the provisions under section 4401.102
			 of title 5, Code of Federal Regulations, to the same extent as such
			 provisions apply to an employee of the Securities and Exchange Commission.
						(2)Treatment of brokerage accounts and availability of account statementsThe members and employees of the Council shall—
							(A)disclose all brokerage accounts that they maintain, as well as those in which they control trading
			 or have a financial interest (including managed accounts, trust accounts,
			 investment club accounts, and the accounts of spouses or minor children
			 who live with the member or employee); and
							(B)with respect to any securities account that the member or employee is required to disclose to the
			 Council, authorize their brokers and dealers to send duplicate account
			 statements directly to Council.
							(3)Prohibitions related to outside employment and activitiesThe members and employees of the Council shall be subject to the prohibitions related to outside
			 employment and activities described under section 4401.103(c) of title 5,
			 Code of Federal Regulations, to the same extent as such prohibitions apply
			 to an employee of the Securities and Exchange Commission.
						(4)Additional ethics standardsThe members and employees of the Council shall be subject to—
							(A)the employee responsibilities and conduct regulations of the Office of Personnel Management under
			 part 735 of title 5, Code of Federal Regulations;
							(B)the canons of ethics contained in subpart C of part 200 of title 17, Code of Federal Regulations,
			 to the same extent as such subpart applies to the employees of the
			 Securities and Exchange Commission; and
							(C)the regulations concerning the conduct of members and employees and former members and employees
			 contained in subpart M of part 200 of title 17, Code of Federal
			 Regulations, to the same extent as such subpart applies to the employees
			 of the Securities and Exchange Commission.
							(m)Additional employees required To make a public financial disclosureFor purposes of the financial disclosure requirements under part 2634 of title 5, Code of Federal
			 Regulations, an employee of the Council shall be deemed a public filer if
			 the employee is an attorney, accountant, examiner, auditor, investigator,
			 or deals with information technology security.
					(n)Disclosure of staff salaries and financial informationThe Council shall make publicly available, on the website of the Council, a searchable database
			 that contains the names of all Members and employees of the Council, and—
						(1)the yearly salary information for such individuals, along with any non-salary compensation received
			 by such individuals; and
						(2)any financial disclosures required to be made by such individuals..
			
